DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/15/21 has been entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ayhan Mertogul on 3/12/21.


Claims

1. (Currently Amended) A compressor, comprising:

a single low-pressure stage cylinder and two high-pressure stage cylinders, wherein the two high-pressure stage cylinders include a first high-pressure stage cylinder and a second high-pressure stage cylinder;

a roller is provided in the low-pressure stage cylinder, the first high-pressure stage cylinder, and the second high-pressure stage cylinder;

a lower flange, wherein the lower flange is provided with a middle chamber, and the middle chamber is so arranged that refrigerant moves from the low-pressure stage cylinder to the first high-pressure stage cylinder and/or the second high-pressure stage cylinder via the middle chamber within the compressor;

wherein the low-pressure stage cylinder, the first high-pressure stage cylinder and the second high-pressure stage cylinder are stacked, and a partition is arranged between each two adjacent cylinders, the first high-pressure stage cylinder and the second high-pressure stage cylinder are both situated at a same side of the low-pressure stage cylinder, or the first high-pressure stage cylinder and the second high-pressure stage cylinder are respectively situated at two sides of the low-pressure stage cylinder;

wherein the lower flange is situated below the low-pressure stage cylinder, the first high-pressure stage cylinder and the second high-pressure stage cylinder;

wherein the first high-pressure stage cylinder has a first sliding sheet slot, and a first sliding sheet is provided in the first sliding sheet slot, the second high-pressure stage cylinder has a second sliding sheet slot, and a second sliding sheet is provided in the second sliding sheet slot, the low-pressure stage cylinder has a third sliding sheet slot, and a third sliding sheet is provided in the third sliding sheet slot; and

wherein the first high-pressure stage cylinder and the second high-pressure stage cylinder are arranged in parallel, and the first high-pressure stage cylinder and the second high-pressure stage cylinder arranged in parallel are connected to the low-pressure stage cylinder in series, and the low-pressure stage cylinder functions as a first-stage compression cylinder;

wherein the first high-pressure stage cylinder and/or the second high-pressure stage cylinder functions as an unloadable cylinder via a first pin engaging the first sliding sheet to change a state of the first sliding sheet from a free state to a locked state and/or a second pin engaging the second sliding sheet to change a state of the first sliding sheet from a free state to a locked state to adjust [[the]] a number of loaded loaded, 

wherein the first pin is biased toward the first sliding sheet by a first spring and the second pin is biased toward the second sliding sheet by a second spring;

the first sliding sheet, the second sliding sheet and the third sliding sheet being configured in such a way that:

in a first working mode of the compressor, the first sliding sheet is in [[a]] the locked state, and both of the second sliding sheet and the third sliding sheet are in [[a]] the free state where second pin is not engaged with the second sliding sheet; and

in a second working mode of the compressor, all of the first sliding sheet, the second sliding sheet and the third sliding sheet are in [[a]] the free state, wherein a load on the compressor in the second working mode is greater than the load on the compressor in the first working mode.

10. (Currently Amended) The compressor according to claim 1, wherein, the compressor has 
in the second working mode, 
in the third working mode, the first sliding sheet and the second sliding sheet are both in [[a]] the locked state, and the low-pressure stage cylinder performs a first-stage compression, and the first high-pressure stage cylinder and the second high-pressure stage cylinder are both in an unloaded state.





11. (Currently Amended) An air conditioner, comprising a compressor, and the compressor comprising:

a single low-pressure stage cylinder and two high-pressure stage cylinders, wherein the two high-pressure stage cylinders include a first high-pressure stage cylinder- and a second high-pressure stage cylinder;
a roller is provided in the low-pressure stage cylinder, the first high-pressure stage cylinder, and the second high-pressure stage cylinder;
a lower flange, wherein the lower flange is provided with a middle chamber, and the middle chamber is so arranged that refrigerant moves from the low-pressure stage cylinder to the first high-pressure stage cylinder and/or the second high-pressure stage cylinder via the middle chamber within the compressor;

wherein the low-pressure stage cylinder, the first high-pressure stage cylinder and the second high-pressure stage cylinder are stacked, and a partition is arranged between each two adjacent cylinders, the first high-pressure stage cylinder and the second high-pressure stage cylinder are both situated at a same side of the low-pressure stage cylinder, or the first high-pressure stage cylinder and the second high-pressure stage cylinder are respectively situated at two sides of the low-pressure stage cylinder;

wherein the lower flange is situated below the low-pressure stage cylinder, the first high-pressure stage cylinder and the second high-pressure stage cylinder;

wherein the first high-pressure stage cylinder has a first sliding sheet slot, and a first sliding sheet is provided in the first sliding sheet slot, the second high-pressure stage cylinder has a second sliding sheet slot, and a second sliding sheet is provided in the second sliding sheet slot, the low-pressure stage cylinder has a third sliding sheet slot, and a third sliding sheet is provided in the third sliding sheet slot; and

wherein the first high-pressure stage cylinder and the second high-pressure stage cylinder are arranged in parallel, and the first high-pressure stage cylinder and the second high-pressure stage cylinder arranged in parallel are connected to the low-pressure stage cylinder in series, and the low-pressure stage cylinder functions as a first-stage compression cylinder;

wherein the first high-pressure stage cylinder and/or the second high-pressure stage cylinder functions as an unloadable cylinder via a first pin engaging the first sliding sheet to change a state of the first sliding sheet from a free state to a locked state and/or a second pin engaging the second sliding sheet to change a state of the first sliding sheet from a free state to a locked state to adjust [[the]] a number of loaded loaded,

wherein the first pin is biased toward the first sliding sheet by a first spring and the second pin is biased toward the second sliding sheet by a second spring;

the first sliding sheet, the second sliding sheet and the third sliding sheet being configured in such a way that:
in a first working mode of the compressor, the first sliding sheet is in [[a]] the locked state, and both of the second sliding sheet and the third sliding sheet are in [[a]] the free state where second pin is not engaged with the second sliding sheet; and

in a second working mode of the compressor, all of the first sliding sheet, the second sliding sheet and the third sliding sheet are in [[a]] the free state, wherein a load on the compressor in the second working mode is greater than the load on the compressor in the first working mode.

18. (Currently Amended) The compressor according to claim 3, wherein, the compressor has 
in the second working mode, 
in the third working mode, the first sliding sheet and the second sliding sheet are both in [[a]] the locked state, and the low-pressure stage cylinder performs a first-stage compression, and the first high-pressure stage cylinder and the second high-pressure stage cylinder are both in an unloaded state.

19. (Currently Amended) The compressor according to claim 4, wherein,
the compressor has 
in the first working mode, 
in the second working mode, 
in the third working mode, the first sliding sheet and the second sliding sheet are both in [[a]] the locked state, and the low-pressure stage cylinder performs a first-stage compression, and the first high-pressure stage cylinder and the second high-pressure stage cylinder are both in an unloaded state.

20. (Currently Amended) The compressor according to claim 5, wherein, the compressor has a 
in the second working mode, 
in the third working mode, the first sliding sheet and the second sliding sheet are both in [[a]] the locked state, and the low-pressure stage cylinder performs a first-stage compression, and the first high-pressure stage cylinder and the second high-pressure stage cylinder are both in an unloaded state.

21. (Currently Amended) The air conditioner according to claim 11, wherein, the compressor has 
in the second working mode, 
in the third working mode, the first sliding sheet and the second sliding sheet are both in [[a]] the locked state, and the low-pressure stage cylinder performs a first-stage compression, and the first high-pressure stage cylinder and the second high-pressure stage cylinder are both in an unloaded state.






Allowable Subject Matter
Claims 1, 3-5, 10-11, 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Byun and Sotojima. Byun does not disclose the pin biased toward the sliding sheet by a spring as claimed in independent claims 1 and 11. Byun’s system operates in the opposite manner with the spring biasing the pin away from the sliding sheet. Neither Sotojima nor Byun disclose the use of a single low pressure cylinder coupled to two high pressure stage cylinders in series as claimed in independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746